            Case 3:19-cr-00304-JAM Document 1 Filed 12/11/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT
                                           N-19-2
                                                                                 -sAM
 UNITED STATES OF AMERICA                              CRIMINAL NO. 3:19CR,.y:H ( )

                                                       VIOLATION:
            v.
                                                       18 U.S.C. §§ 922(g)(l) & 924(a)(2) (Felon
                                                       in Possession of a Firearm and Ammunition)
 LUIS PEREZ
                                                       18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                                                       (Criminal Forfeiture)


                                         INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                  (Unlawful Possession of a Firearm and Ammunition by a Felon)

       1.        On or about July 19, 2019, in the District of Connecticut, the defendant LUIS

PEREZ, having been, and knowing that he had been, convicted in the Superior Court of the State

of Connecticut of crimes punishable by imprisonment for a term exceeding one year, namely: (a)

Sale of Illegal Drugs, in violation of Connecticut General Statutes § 21a-278(a), on or about

December 11, 2018; (b) First Degree Burglary, in violation of Connecticut General Statutes§ 53a-

10l(a)(2), on or about September 17, 2009; (c) First Degree Robbery, in violation of Connecticut

General Statutes § 53a-134, on or about April 9, 2010; (d) First Degree Assault, in violation of

Connecticut General Statutes § 53a-59, on or about May 25, 2006, and (e) Sale of Illegal Narcotics,

in violation of Connecticut General Statutes§ 21a-279, on or about October 27, 2003, knowingly

and intentionally possessed a firearm and ammunition in and affecting commerce, namely, a

loaded Taurus .40 caliber PT140 Millennium Pro bearing serial number SEX42198, three live

rounds .40 S&W ammunition with the head stamp "*I*," and three live rounds .40 S&W
            Case 3:19-cr-00304-JAM Document 1 Filed 12/11/19 Page 2 of 2



ammunition with the head stamp "Winchester," all of which had been shipped and transported in

interstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


                                  FORFEITURE ALLEGATION
                                      (Firearms Offense)

       2.       Upon conviction of the firearms offense alleged in this Indictment, the defendant

LUIS PEREZ shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d), and Title 28, United States Code, Section 2461(c), the firearm and ammunition involved

in the commission of the offense, namely, a Taurus .40 caliber PTl 40 Millennium Pro bearing

serial number SEX42198, three live rounds of .40 S& W ammunition with the head stamp "*I*,"

and three live rounds .40 S&W ammunition with the head stamp "Winchester."

       All, in accordance with Title 18, United States Code, Section 924, and Rule 32.2(a),

Federal Rules of Criminal Procedure.

                                                    A TRUE BILL


                                                            /s/
                                                    FOREPERSON

UNITED STATES OF AMERICA




RJ\' MILLER
ASSISTANT UNITED STATES ATTORNEY




                                                2
